Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 06/23/2022 have been entered and considered, No claim is amended. This action is made final.

Response to Arguments
Applicant’s arguments filed on 06/23/2022 have been fully considered but are not persuasive. 
Regarding Claim 1 limitation “…displaying, by a web browser application of a computing device, a web page having a selectable link comprising a private uniform resource identifier (URI) scheme, a host identifier, a portal identifier, and a resource identifier;…”.

Applicant argues “First, the cited art fails to teach or suggest a selectable link comprising a private URI scheme. In rejecting the Claims, the Examiner admits that Powderly does not teach or suggest this feature and instead cites VMWare, noting that at item 6, VMWare describes ports, and contending that "for URI to be private, the hostname can be 'localhost' .'' (Office Action, page 4).
Respectfully, these both confuse the claim limitations with other terms and entities: a portal identifier is not the same as a port number; and a private URI scheme is not the same as a private host.”.
However, prior art Vmware is cited to teach limitations regarding URI, host identifier, portal identifier and resource identifier. 
As indicated in previous office action, Vmware, page 1, par 1, With a URI, you can create hypertext links or buttons and include these links in an email message or on a web page. End users can click these links to open a particular remote desktop or published application with the startup options that you specify.
Page 1, par 2, Each of the following URI examples is followed by a description of
what the end user sees after clicking the URI link. Queries are not case-sensitive, for
example, you can use domainName or domainname .
5. https://horizon.mycompany.com/?applicationId=Notepad&action=start-session
HTML Access starts and connects to the horizon.mycompany.com server. The login box
prompts the user for a user name, domain name, and password. After a successful
login, the Notepad application starts
6. https://horizon.mycompany.com:7555/?desktopId=Primary%20Desktop
This URI has the same effect as the previous example, except that it uses the nondefault port 7555 for the server. The default port is 443. Because a remote desktop
identifier is provided, the remote desktop starts even though the start-session action is
not included in the URI.
For URI to be private, the hostname can be “localhost”, which is well known in the art.
It is common in the art that in a webpage, a clickable link will redirect the webpage to another site pointed to by the embedded link. The embedded link is in the format as described in the prior art Vmware. For example, the link to the prior art 
Vmware (“Examples of URIs”, 02/03/2020, https://docs.vmware.com/en/VMware-Horizon-HTML-Access/2103/html-access-installation/GUID-87C6148A-F758-4C9E-BE56-E1F26EA0D5D4.html). The link here indicates a host identifier (docs.vmware.com), a portal identifier (/en/VMware-Horizon-HTML-Access/), and resource identifier (GUID-87C6148A-F758-4C9E-BE56-E1F26EA0D5D4.html). Localhost is only accessible from the host computer. In this sense, http://localhost is a private URI. 

Regarding Claim 1 limitation “…determining, by the local agent, that a copy of a first resource corresponding to the resource identifier does not exist within a local storage library at an address corresponding to the portal identifier;…”

Applicant argues “Second, the cited art fails to teach or suggest determining that a copy of a first resource does not exist within a local storage library at an address corresponding to the portal identifier,”.
However, Boroumand, page 1, par 1-2, In this article, we’ll explain the how the browser uses its cache to load pages faster, which factors determine cache duration, and how we can bypass the cache when necessary.
Page 1, par 5, Case 1: User has not visited the site before: The browser won’t have any files cached for the site so it will fetch everything from the server.
Page 2, par 1, Case 2: User has visited the site before: The browser will retrieve the HTML page from the web server but consult its cache for the static assets (JavaScript, CSS, images).
Friedman, [0014] In embodiments, that agent interface can be further configured to search the knowledge store to determine if a datum record comprising the received datum exists, and in response to determining that a datum record comprising the received datum does not exist, storing a datum record comprising the received datum in the knowledge store.
Boroumand and Friedman both indicates how system search in local storage for file/data existence. When browser runs a URI, communication between browser and server is established. Based on the URI (parsing), the server will locate corresponding resource the browser is asking for. The URI including it portal identifier, indicates the location of the resource. For example, the link to the prior art Vmware (“Examples of URIs”, 02/03/2020, https://docs.vmware.com/en/VMware-Horizon-HTML-Access/2103/html-access-installation/GUID-87C6148A-F758-4C9E-BE56-E1F26EA0D5D4.html). The resource is page GUID-87C6148A-F758-4C9E-BE56-E1F26EA0D5D4.html which might be under directory “html-access-installation”. It is common practice for server to check existence of the file on the local cache storage, so as to speed up the data loading in the browser. 

	Regarding Claim 2 limitation “…receiving, from the database server, the web page for display, the web page generated by the database server responsive to an identification of the metadata associated with the virtual object in configuration information for a virtual environment corresponding to the portal identifier and resource identifier”.

Applicant argues “The Examiner notes that Yoo describes web content related to virtual objects. However, Yoo is silent regarding deterministically generating this web content based on a comparison of metadata in a query for the web content being compared to configuration information related to a portal
identifier that, itself, is included in a selectable link.”
	However, Boroumand, not Yoo, is cited to teach this limitation. Boroumand, [0048] In this case, client application 109 may store data describing the virtual object 132 in client profile 106 (e.g., object owner, location, dimensions, color, type, etc). Such data may be based on descriptive data provided by virtual world 130 ( e.g.,keywords, metadata, etc.).
[0049] At step 540, a user command to view web content may be received. For example, a user may issue a command to start browser application 119 in order to view web content. Optionally, the user may issue the command to view web content within the client application 109. For example, the user interacting with a virtual object 132 may issue a command within client application 109 in order to view web content related to the virtual object 132.
[0050] At step 560, web content relevant to virtual objects 132 of interest to the user may be identified. For example, client application 109 may be configured to identify any web content (e.g., web sites, web pages, discussion boards, blogs, portals, etc.) that may be relevant to virtual objects 132 that the user interacted with included in virtual world 130.
Therefore, the virtual object is associated with metadata. And web page can be brought up to view web content related to the virtual object. The web content presented is related to the interacted virtual object content. For example, in some webpage, you will see a “?” when you hover over a term, A webpage will be brought up showing extra information for the corresponding term if you click on that “?”. There is no limitation indicates metadata being compared to configuration information related to a portal identifier.
Regarding Claim 7 limitation “…determining whether the configuration information either comprises metadata for the virtual object, or does not comprise metadata for the virtual object, and
respectively either adding metadata from the configuration information for the virtual object into the virtual environment or adding default metadata associated with one of the host identifier or portal identifier for the virtual object into the virtual environment”.

Applicant argues “the claimed invention recites selecting object metadata from different sources for one object, while Harner describes using selecting different objects in a virtual environment based on one set of environmental metadata. Accordingly, even in combination with the other cited art, one of skill
in the art reading Harner would at best be led to populating a virtual environment with different sets of virtual objects based on a description of that environment, rather than adding different metadata to a virtual object based on portal or domain identifiers, as in the claimed invention.”.
However, Powderly, abstract, the invention describes systems and methods for a wearable system to automatically select or filter available user interface interactions or virtual objects are disclosed. The wearable system can select a group of virtual objects for user interaction based on contextual information associated with the user, the user's environment, physical or virtual objects in the user's environment, or the user's physiological or psychological state.
[0004] In one embodiment, a wearable system for generating virtual content in a three-dimensional (3D) environment of a user is disclosed. The wearable system can
comprise an augmented reality display configured to present virtual content in a 3D view
to a user; a pose sensor configured to acquire position or orientation data of a user and
to analyze the position or orientation data to identify a pose of the user; and a hardware
processor in communication with the pose sensor and the display. The hardware
processor can be programmed to: identify, based at least partly on the pose of the user,
a physical object in the environment of the user in the 3D environment; receive an
indication to initiate an interaction with the physical object; identify a set of virtual objects in the environment of the user which is associated with the physical object;
determine contextual information associated with the physical object; filter the set of
virtual objects to identify a subset of virtual objects from the set of virtual objects based
on the contextual information; generate a virtual menu including the subset of virtual
objects;
Harner, [0057] In some implementations, the client system uses a workspace element descriptor to establish a 3-D workspace. Using such a descriptor, different versions of workspaces may be generated by the client system. For example, a particular version of a workspace may have associated different properties, such as size, scale, and layout. In addition, different workspaces may be populated with different 3-D virtual elements, combinations of elements, and layout of elements. The workspace element descriptor is described in further detail below. Each instance of a workspace may be saved or stored. In addition, a default or an initial workspace may be provided to start or establish a new or fresh instance of a workspace allowing a user to add, arrange, or otherwise change or customize the layout of a workspace. In one example, a user can create a workspace and give the workspace a name (e.g., “Home Desktop” or “Work Desktop”). The workspace is then persisted by the server system and uniquely identified with a locator, such as, for example, a uniform resource location (URL). Various virtual elements and other virtual content may be placed in and/or arranged in the workspace. The type, number, state, and arrangement of virtual elements may be stored using the workplace element descriptors of the workplace document. However, a workspace does not need to be predefined by or loaded from an existing workspace descriptor, and, in its broadest sense, may be a defined virtual space or volume with spatial 3-D coordinates that is sensed or mapped based on input from one or more sensors to provide a place where a user can interact with the virtual elements within a virtual environment or an augmented environment.
Therefore, as a user starts the virtual space, a default virtual space is loaded. After user save a modified virtual space, extra content, such as virtual objects, can be added on top of default version of virtual space. To initiate a virtual space, a default (configuration) virtual space is loaded. The saved workspace (virtual space) will have metadata corresponding to the loaded virtual objects/content/element. The (either existing or default) metadata associated with the virtual object is added to the virtual space, not to the virtual object. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al (US20180307303) in view of Vmware (“Examples of URIs”, 02/03/2020), Friedman et al (US20210406257), Boroumand (“A Web Developer’s Guide to Browser Caching”, 2017) further in view of Harner et al (US20170237789).

Regarding Claim 1. Powderly teaches A method for securely providing dynamic virtual environments (Powderly, abstract, [0005], the invention describes a wearable system which can use multiple inputs (e.g., gesture, head pose, eye gaze, voice, and/or environmental factors (e.g., location)) to determine a command that should be executed and objects in the three-dimensional (3D) environment that should be operated on. The multiple inputs can also be used by the wearable system to permit a user to interact with text, such as, e.g., composing, selecting, or editing text.
[0112] FIG. 8 is a process flow diagram of an example of a method 800 of rendering virtual content in relation to recognized objects. The method 800 describes how a virtual scene may be represented to a user of the wearable system. 
[0232] Each input may be associated with an authentication level. In FIG. 24, the voice 2412 is associated with the authentication level 2422; the head pose 2414 is associated with the authentication level 2424; and the hand gesture 2416 is associated with the authentication level 2426. The authentication level may be used to determine whether an input is required for a command to be executed or whether an input is disabled or whether the input is given a partial weight (between being fully enabled or fully disabled).), comprising:
displaying, by a web browser application of a computing device, a web page having a selectable link (Powderly, [0142] A user input mode may, in some cases, be nonexclusively classified as a direct user input or an indirect user input. As an example of a direct user input, the user can interact with the virtual object using a pose such as, e.g., a head pose, an eye pose (also referred to as eye gaze), a hand gesture, or another body pose. For example, the user can look (with head and/or eyes) at a virtual object. Another example of the direct user input is the user's voice. For example, a user can say "launch a browser" to cause the HMD to open a browser application.  
[0237] As a second example, the user can have a virtual browser placed directly on a wall (e.g., the display 220 of the wearable system can project the virtual browser as if it is overlaid on the wall). The user can reach his or her hand out and provide a tap gesture on a link in the browser.). 

Powderly fails to explicitly teach, however, Vmware teaches comprising a private uniform resource identifier (URI) scheme, a host identifier, a portal identifier, and a resource identifier (Vmware, page 1, par 1, With a URI, you can create hypertext links or buttons and include these links in an email message or on a web page. End users can click these links to open a particular remote desktop or published application with the startup options that you specify.
Page 1, par 2, Each of the following URI examples is followed by a description of
what the end user sees after clicking the URI link. Queries are not case-sensitive, for
example, you can use domainName or domainname .
5. https://horizon.mycompany.com/?applicationId=Notepad&action=start-session
HTML Access starts and connects to the horizon.mycompany.com server. The login box
prompts the user for a user name, domain name, and password. After a successful
login, the Notepad application starts
6. https://horizon.mycompany.com:7555/?desktopId=Primary%20Desktop
This URI has the same effect as the previous example, except that it uses the nondefault port 7555 for the server. The default port is 443. Because a remote desktop
identifier is provided, the remote desktop starts even though the start-session action is
not included in the URI.
For URI to be private, the hostname can be “localhost”, which is well known in the art.);
Powderly teaches method of rendering virtual object for AR/VR environment and trigger web browser with links when user interact with virtual object. Vmware describes structure of URI and how URI specify a certain resource. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method (taught in Powderly), to further use the URI to link to an extra content such as another application
(taught in Vmware), so as to provide rich virtual content for user in virtual reality environment.

The combination of Powderly and Vmware fails to explicitly teach, however, Friedman teaches instantiating, by the computing device, a local agent responsive to a selection of the link (Friedman, abstract, the invention describes provenance analysis systems and methods. Datums representing relationships between entities can be stored in a knowledge store. Datums can be received from agents as agents perform activities. Activity records are be stored in a provenance graph, the activity record and associate received datums with any input datums used in the activity. Provenance subgraphs can be retrieved by traversing the provenance graph for selected datums and presented through a user interface. Provenance subgraphs can be augmented with trust modifiers determined based on attributions, confidences, and refutations provided by a user. Trust modifiers can be propagated downstream to enable the addressing of junctions in variable confidence.
[0014] In embodiments, that agent interface can be further configured to search the knowledge store to determine if a datum record comprising the received datum exists, and in response to determining that a datum record comprising the received datum does not exist, storing a datum record comprising the received datum in the knowledge store.
[0038) FIG. 1 is a schematic diagram depicting components of a provenance analysis system 100, according to an embodiment. Provenance analysis system 100 can comprise data store 200, agent interface 300, data source connectors 400 and provenance visualizer 500 in embodiments.
[0040) System 100 can present one of more user interfaces to various users. Each user interface can be a command line interface, a graphical user interface, a web browser accessible interface, an augmented reality interface, or any other interface that can receive user input and present outputs of system 100 to the user.
[0070) Returning now to FIG. 1, agent interface 300 can be an intermediary between agents 302 and other components of system 100, such as data store 200. Agents 302 can be user agents 304 or software agents 306 (software agents 306 can also be referred to as machine agents, or artificial intelligence agents).
[0076] Agents 302 can execute in parallel with other components of system 100. For example, each agent 302 can be executed within a separate physical or virtual computing environment with respect to other agents, or system 100. Agents 302 can communicate with other components of system 100 via wired or wireless networks, local or remote procedure call s, shared file system entries, physical ports, or the like.);
The combination of Powderly and Vmware teaches method of rendering virtual object for AR/VR environment and trigger web browser with links when user interact with virtual object. Friedman teaches method of using agent to track and update data in a browser based on whether the data exists in the storage. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method with running virtual browser in the AR/VR environment (taught in Powderly and Vmware), to further use the agent to track and update data in the browser (taught in Friedman), so as to provide most up-to-date content generated by diverse teams of humans and machines in a browser (Friedman, [0005-0006]) running in virtual reality environment.

The combination of Powderly, Vmware and Friedman fails to explicitly teach, however, Boroumand teaches determining, by the local agent, that a copy of a first resource corresponding to the resource identifier does not exist within a local storage library at an address corresponding to the portal identifier;
retrieving, by the local agent, a copy of the first resource from a remote storage library corresponding to the host identifier, responsive to the determination that a copy of the first resource does not exist within the local storage library corresponding to the portal identifier (Boroumand, page 1, par 1-2, In this article, we’ll explain the how the browser uses its cache to load pages faster, which factors determine cache duration, and how we can bypass the cache when necessary.
Page 1, par 5, Case 1: User has not visited the site before: The browser won’t have any files cached for the site so it will fetch everything from the server.
Page 2, par 1, Case 2: User has visited the site before: The browser will retrieve the HTML page from the web server but consult its cache for the static assets (JavaScript, CSS, images).
Friedman, [0014] In embodiments, that agent interface can be further configured to search the knowledge store to determine if a datum record comprising the received datum exists, and in response to determining that a datum record comprising the received datum does not exist, storing a datum record comprising the received datum in the knowledge store.);
The combination of Powderly, Vmware and Friedman teaches method of rendering virtual object for AR/VR environment and trigger web browser with links when user interact with virtual object. Friedman further teaches method of using agent to track and update data in a browser based on whether the data exists in the storage. Boroumand teaches browser’s cache functionality which will fetch static file from local storage if the file exists. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method using agent to track and update data in the virtual browser of the AR/VR environment (taught in Powderly, Vmware and Friedman), to further implement the browser caching functionality (taught in Boroumand), so as to speed up the data loading in the browser (Boroumand, page 1, par 3-4).

The combination of Powderly, Vmware, Friedman and Boroumand fails to explicitly teach, however, Harner teaches extracting, by the local agent, configuration information for a virtual environment; and
launching, by the local agent, the virtual environment according to the extracted configuration information (Harner, abstract, the invention describes methods and systems for providing sharing virtual elements between users of different 3D virtual spaces. I another generation aspect, virtual elements may be sent, shared, or exchanged between different client devices whether the communication sharing the virtual element occurs synchronously or asynchronously.
[0096] FIG. 8A is an example of process flow for a client system to send or share virtual elements. In operation 801, the client system sends a communication to server system. For example, the client system may send information to establish a session with a server system. In operation 803, the client system establishes a communications session through the exchange and authentication of credentials. In operation 805, the client system configures a share or bounding volume within a 3D virtual space. For example, a user provides an indication of one or more destinations, client devices, and/or users to which any virtual element placed in the volume may be shared. The volume configuration may be made in conjunction with a contract list or one or more avatars. In addition, the volume may be reconfigured to change an indication of one or more destinations, client devices, and/or users to which any virtual element placed in the volume may be shared. In operation 807, the client system determines whether a virtual element has been placed in a share or bounding volume with conditions to trigger sending the virtual element. For example, the client system determines whether the spatial coordinates of virtual element with the virtual space are within the volume.).
The combination of Powderly, Vmware, Friedman and Boroumand teaches method of rendering virtual object for AR/VR environment and trigger web browser with using agent to track and update data. Harner teaches method to share virtual content between users by sending configuration data to another user. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method using agent to track and update data in the virtual browser of the AR/VR environment (taught in Powderly, Vmware, Friedman and Boroumand), to further transmit virtual content configuration between users (taught in Harner), so as to efficiently share virtual content among plurality of users.

	Claim 11 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 11 further requires: 
a computing device comprising a memory device storing a local storage library, a network interface, and a processor (Powderly, [0067] The local processing and data module 260 may comprise a hardware processor, as well as digital memory,
such as non-volatile memory (e.g., flash memory), both of which may be utilized to assist in the processing, caching, and storage of data.
[0068] In some embodiments, the remote processing module 270 may comprise one or more processors configured to analyze and process data and/or image information. In some embodiments, the remote data repository 280 may comprise a digital data storage facility, which may be available through the Internet or other networking configuration in a "cloud" resource configuration. In some embodiments, all
data is stored and all computations are performed in the local processing and data module, allowing fully autonomous use from a remote module.);

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al in view of Vmware, Friedman et al, Boroumand, Harner et al further in view of Yoo et al (US20210174602).

Regarding Claim 2. The combination of Powderly, Vmware, Friedman, Boroumand and Harner fails to explicitly, however, Yoo teaches The method of claim 1, wherein displaying the web page further comprises:
transmitting a query to a database server comprising an identification of metadata associated with a virtual object (Yoo, abstract, the invention describes an integrated rendering method for various extended reality modes and a device having thereof, loading an XR-scene content including at least one virtual object content representing an extended reality image from a storage and representing a virtual object included in the extended reality image; inputting a selection, from a user, of any one extended reality mode among a plurality of extended reality modes including a virtual reality mode and an augmented reality mode; and maintaining or converting a property of each of a plurality of rendering options for at least one virtual object content according to the selected extended reality mode, and rendering at least one virtual object content having the maintained or converted property. Therefore, a virtual reality image and an augmented reality image can be generate from one XR-scene content.
[0072] In the XR-scene content, the virtual object content may include a type tag representing a type of the virtual object content, an identifier tag indicating an identifier of the virtual object content, and a virtual object tag indicating metadata representing the virtual object in the extended reality. For example, in the case of the virtual object content for the virtual reality, the type tag of the virtual object content indicates the virtual object content for virtual reality. In the case of the virtual object content for the augmented reality, the type tag of the virtual object content indicates the virtual object content for the augmented reality. In the case of the virtual object content for the extended reality, the type tag indicates the virtual object content for the extended reality.
It is common in the art to store data in a database such as SQL, Oracle.); and
Powderly, Harner and Yoo are analogous art because they all teach method of rendering virtual object for AR/VR environment. The combination of Powderly, Vmware, Friedman, Boroumand and Harner further teaches method of rendering virtual object for AR/VR environment and trigger web browser with using agent to track and update data. Yoo further teaches interacting with virtual object and bringing up related web content. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method using agent to track and update data in the virtual browser of the AR/VR environment (taught in Powderly, Vmware, Friedman, Boroumand and Harner), to further use the method of bringing up web content related to interacted virtual object (taught in Yoo), so as to provide extended content for the virtual object displayed in AR/VR environment.

The combination of Powderly, Vmware, Friedman, Boroumand, Harner and Yoo further teaches receiving, from the database server, the web page for display, the web page generated by the database server responsive to an identification of the metadata associated with the virtual object in configuration information for a virtual environment corresponding to the portal identifier and resource identifier (
Boroumand, [0048] In this case, client application 109 may store data describing the
virtual object 132 in client profile 106 (e.g., object owner, location, dimensions, color, type, etc). Such data may be based on descriptive data provided by virtual world 130 ( e.g.,keywords, metadata, etc.).
[0049] At step 540, a user command to view web content may be received. For example, a user may issue a command to start browser application 119 in order to view web content. Optionally, the user may issue the command to view web content within the client application 109. For example, the user interacting with a virtual object 132 may issue a command within client application 109 in order to view web content related to the virtual object 132.
[0050] At step 560, web content relevant to virtual objects 132 of interest to the user may be identified. For example, client application 109 may be configured to identify any web content (e.g., web sites, web pages, discussion boards, blogs, portals, etc.) that may be relevant to virtual objects 132 that the user interacted with included in virtual world 130.
Therefore, the web content presented is related to the interacted virtual object content.).
The reasoning for combination of Powderly, Vmware, Friedman, Boroumand, Harner and Yoo is the same as described in Claims 1&2.

Claim 12 is similar in scope as Claim 2, and thus is rejected under same rationale. 

Claims 3-6, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al in view of Vmware, Friedman et al, Boroumand, Harner et al further in view of Terpstra et al (US20210103449).

Regarding Claim 3. The combination of Powderly, Vmware, Friedman, Boroumand and Harner fails to explicitly teach, however, Terpstra teaches The method of claim 1, wherein extracting configuration information further comprises decrypting the retrieved copy of the first resource (Terpstra, abstract, the invention describes methods and systems for managing mixed-reality systems. These methods or systems authenticate and authorize a user into an authorized user at a management software application, identify one or more device management modules, and provision a set of management modules performing a set of respective functions to the authorized user. These methods or systems further receive, from at least one management module in the set based at least in part upon an instruction from the authorized user, and executing one or more management instructions, wherein execution of the one or more management instructions causes a state of a mixed reality device, and the mixed-reality device is operatively connected to the management software application.
[0191] In some embodiments, the profile stored at 206C may be optionally 
encrypted at 210C. In these embodiments, the encrypted profile may be transmitted directly to MR devices in the encrypted state to enhance security and protection. The MR devices receiving the encrypted profile may apply the profile in the encrypted state directly in some embodiments or may decrypt the encrypted profile into a decrypted profile before applying the decrypted profile to the MR devices.
[0192] For example, a profile application module may decrypt the encrypted 
profile, store the decryption result in a volatile memory without storing the decryption result in a file system, apply the decryption result to the MR device, and remove the 
decryption result from the volatile memory once the application is complete or incrementally remove segments of the decryption result from the volatile memory as these segments are applied to or are being applied to the MR device in some embodiments. Once the edited profile is encrypted at 210C, the state of the profile may be updated from the generated mode to the active mode. Profiles in the active mode may be published, downloaded by authorized users, and applied to MR devices. In some embodiments, profiles in the active mode may be published to a broader range of users that profiles in the generated mode. A profile in the active mode may be configured to prevent further editing in some embodiments. In these embodiments, one way to supersede a profile in the active mode is to obsolete the profile by setting another state or flag of the profile to obsolete.).
Powderly, Harner and Terpstra are analogous art because they all teach method of rendering virtual object for AR/VR environment. The combination of Powderly, Vmware, Friedman, Boroumand and Harner further teaches method of rendering virtual object for AR/VR environment and trigger web browser with using agent to track and update data. Terpstra further teaches decrypting content which is used for rendering the virtual environment. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method using agent to track and update data in the virtual browser of the AR/VR environment (taught in Powderly, Vmware, Friedman, Boroumand and Harner), to further use the decrypting method for critical/secured information for rendering the virtual environment (taught in Terpstra), so as to provide extended security for the AR/VR environment especially when it constantly needs of bringing information from a third party.

Regarding Claim 4. The combination of Powderly, Vmware, Friedman, Boroumand, Harner and Terpstra further teaches The method of claim 3, further comprising providing authentication information associated with the computing device to the remote server (Terpstra, [0051] Other authentication schemes such as single signon, authentication (e.g., single-factor authentication, multifactor authentication, etc.) based on one or more authentication factors (e.g., knowledge factor(s) for something a user knows, ownership factor(s) for something that a user has
such as a software or hardware token, inherent factor(s) for something a user is or does such as signature, biometric characteristics, voice, etc., or any other suitable factors), server-based authentication that includes transmission of authentication information such as key(s), certificate(s), etc. from a server, client-based authentication that uses information (e.g., key(s), credential(s), token(s), and/or certificate (s), etc.) locally stored within a non-volatile storage medium of a MR device, or any other authentication schemes.).
The reasoning for combination of Powderly, Vmware, Friedman, Boroumand, Harner and Terpstra is the same as described in Claim 3.

Regarding Claim 5. The combination of Powderly, Vmware, Friedman, Boroumand, Harner and Terpstra further teaches The method of claim 3, wherein the retrieved copy of the first resource is decrypted in active memory and flushed from active memory after termination of the virtual environment (Terpstra, [0192] For example, a profile application module may decrypt the encrypted profile, store the 
decryption result in a volatile memory without storing the decryption result in a file system, apply the decryption result to the MR device, and remove the decryption result from the volatile memory once the application is complete or incrementally remove 
segments of the decryption result from the volatile memory as these segments are applied to or are being applied to the MR device in some embodiments.).
The reasoning for combination of Powderly, Vmware, Friedman, Boroumand, Harner and Terpstra is the same as described in Claim 3.

Regarding Claim 6. The combination of Powderly, Vmware, Friedman, Boroumand, Harner and Terpstra further teaches The method of claim 5, wherein the retrieved encrypted copy of the first resource is stored within the local storage library after termination of the virtual environment without decryption (Boroumand, page 1, par 1-2, In this article, we’ll explain the how the browser uses its cache to load pages faster, which factors determine cache duration, and how we can bypass the cache when necessary.
Page 1, par 5, Case 1: User has not visited the site before: The browser won’t have any files cached for the site so it will fetch everything from the server.
Page 2, par 1, Case 2: User has visited the site before: The browser will retrieve the HTML page from the web server but consult its cache for the static assets (JavaScript, CSS, images).
Friedman, [0014] In embodiments, that agent interface can be further configured to search the knowledge store to determine if a datum record comprising the received datum exists, and in response to determining that a datum record comprising the received datum does not exist, storing a datum record comprising the received datum in the knowledge store.
Terpstra, [0192] For example, a profile application module may decrypt the encrypted profile, store the decryption result in a volatile memory without storing the decryption result in a file system, apply the decryption result to the MR device, and remove the decryption result from the volatile memory once the application is complete or incrementally remove segments of the decryption result from the volatile memory as these segments are applied to or are being applied to the MR device in some embodiments. Once the edited profile is encrypted at 210C, the state of the profile may be updated from the generated mode to the active mode. Profiles in the active mode may be published, downloaded by authorized users, and applied to MR devices. In some embodiments, profiles in the active mode may be published to a broader range of users that profiles in the generated mode. A profile in the active mode may be configured to prevent further editing in some embodiments. In these embodiments, one way to supersede a profile in the active mode is to obsolete the profile by setting another state or flag of the profile to obsolete.
Therefore, the encrypted file is downloaded to the client and cached in the local storage for further faster access.).
The reasoning for combination of Powderly, Vmware, Friedman, Boroumand, Harner and Terpstra is the same as described in Claim 1&3.

Claim 13 is similar in scope as Claim 3, and thus is rejected under same rationale.
Claim 14 is similar in scope as Claim 4, and thus is rejected under same rationale.
Claim 15 is similar in scope as Claim 5, and thus is rejected under same rationale.
Claim 16 is similar in scope as Claim 6, and thus is rejected under same rationale.

Claims 7, 9, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al in view of Vmware, Friedman et al, Boroumand, Harner et al further in view of Powderly et al (US20170337742) as Powderly2017.

Regarding Claim 7. The combination of Powderly, Vmware, Friedman, Boroumand and Harner fails to explicitly teach, however, Powderly2017 teaches The method of claim 1, wherein the configuration information comprises metadata for a subset of virtual objects within the virtual environment and wherein extracting the configuration information further comprises, for each virtual object:
determining whether the configuration information either comprises metadata for the virtual object, or does not comprise metadata for the virtual object, and
respectively either adding metadata from the configuration information for the virtual object into the virtual environment (Powderly, abstract, the invention describes systems and methods for a wearable system to automatically select
or filter available user interface interactions or virtual objects are disclosed. The
wearable system can select a group of virtual objects for user interaction based on
contextual information associated with the user, the user's environment, physical or
virtual objects in the user's environment, or the user's physiological or psychological
state.
[0004] In one embodiment, a wearable system for generating virtual content in a three-dimensional (3D) environment of a user is disclosed. The wearable system can
comprise an augmented reality display configured to present virtual content in a 3D view
to a user; a pose sensor configured to acquire position or orientation data of a user and
to analyze the position or orientation data to identify a pose of the user; and a hardware
processor in communication with the pose sensor and the display. The hardware
processor can be programmed to: identify, based at least partly on the pose of the user,
a physical object in the environment of the user in the 3D environment; receive an
indication to initiate an interaction with the physical object; identify a set of virtual objects in the environment of the user which is associated with the physical object;
determine contextual information associated with the physical object; filter the set of
virtual objects to identify a subset of virtual objects from the set of virtual objects based
on the contextual information; generate a virtual menu including the subset of virtual
objects;), 
Powderly, Harner, Terpstra and Powderly2017 are analogous art because they all teach method of rendering virtual object for AR/VR environment. The combination of Powderly, Vmware, Friedman, Boroumand and Harner further teaches method of rendering virtual object for AR/VR environment and trigger web browser with using agent to track and update data. Powderly2017 further teaches dynamically selecting subset of virtual objects based on VR/AR context information. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method using agent to track and update data in the virtual browser of the AR/VR environment (taught in Powderly, Vmware, Friedman, Boroumand and Harner), to further use the method for dynamically selecting subset of virtual objects based on VR/AR context information (taught in Powderly2017), so as to provide a dynamic AR/VR environment which can adapt to different display platform or different user needs.

The combination of Powderly, Vmware, Friedman, Boroumand, Harner and Powderly2017 further teaches, or adding default metadata associated with one of the host identifier or portal identifier for the virtual object into the virtual environment (Harner, [0057] In some implementations, the client system uses a workspace element descriptor to establish a 3-D workspace. Using such a descriptor, different versions of workspaces may be generated by the client system. For example, a particular version of a workspace may have associated different properties, such as size, scale, and layout. In addition, different workspaces may be populated with different 3-D virtual elements, combinations of elements, and layout of elements. The workspace element descriptor is described in further detail below. Each instance of a workspace may be saved or stored. In addition, a default or an initial workspace may be provided to start or establish a new or fresh instance of a workspace allowing a user to add, arrange, or otherwise change or customize the layout of a workspace. In one example, a user can create a workspace and give the workspace a name (e.g., “Home Desktop” or “Work Desktop”). The workspace is then persisted by the server system and uniquely identified with a locator, such as, for example, a uniform resource location (URL). Various virtual elements and other virtual content may be placed in and/or arranged in the workspace. The type, number, state, and arrangement of virtual elements may be stored using the workplace element descriptors of the workplace document. However, a workspace does not need to be predefined by or loaded from an existing workspace descriptor, and, in its broadest sense, may be a defined virtual space or volume with spatial 3-D coordinates that is sensed or mapped based on input from one or more sensors to provide a place where a user can interact with the virtual elements within a virtual environment or an augmented environment.
Therefore, as a user starts the virtual space, a default virtual space is loaded. After user save a modified virtual space, extra content, such as virtual objects, can be added on top of default version of virtual space. To initiate a virtual space, a default (configuration) virtual space is loaded.).

Regarding Claim 9. The combination of Powderly, Vmware, Friedman, Boroumand, Harner and Powderly2017 further teaches The method of claim 7, further comprising displaying each virtual object within the virtual environment (Powderly2017, [0004] In one embodiment, a wearable system for generating virtual content in a three-dimensional (3D) environment of a user is disclosed. The wearable system can comprise an augmented reality display configured to present virtual content in a 3D view to a user; a pose sensor configured to acquire position or orientation data of a user and to analyze the position or orientation data to identify a pose of the user; and a hardware processor in communication with the pose sensor and the display. The hardware processor can be programmed to: identify, based at least partly on the pose of the user, a physical object in the environment of the user in the 3D environment; receive an indication to initiate an interaction with the physical object; identify a set of virtual objects in the environment of the user which is associated with the physical object; determine contextual information associated with the physical object; filter the set of virtual objects to identify a subset of virtual objects from the set of virtual objects based on the contextual information; generate a virtual menu including the subset of virtual objects;).
The reasoning for combination of Powderly, Vmware, Friedman, Boroumand, Harner and Powderly2017 is the same as described in Claim 7.

Claim 17 is similar in scope as Claim 7, and thus is rejected under same rationale.
Claim 19 is similar in scope as Claim 9, and thus is rejected under same rationale.

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al in view of Vmware, Friedman et al, Boroumand, Harner et al Powderly et al (US20170337742) as Powderly2017 further in view of Raghavan et al (US11138799).

Regarding Claim 8. The combination of Powderly, Vmware, Friedman, Boroumand, Harner and Powderly2017 fails to explicitly teach, however, Raghavan teaches The method of claim 7, wherein the metadata for a virtual object comprises a URI scheme, the host identifier, the portal identifier, and a second resource identifier corresponding to a second resource comprising information about the virtual object (Raghavan, abstract, the invention describes method for rendering virtual environments. The method includes associating by a computing system, virtual object with a container effect, by receiving information regarding an object category for the object and matching the object category to a category associated with the container effect, where the container effect defines virtual effects for objects associated therewith. The method also includes generating by the computing system a virtual environment including the virtual object by retrieving a model of the object and utilizing the model and the container effect to render a virtual object.
Col 5, line 44-63, In operation 158, an identifier or tag for the object and container effect association is generated. For example, a link (e.g., URI) may be
generated that identifies the location of the object shape information, such as on object
database 102, and the container effect associated with the object, such as from the
effect database 104. The identifier may be an address or other locator for the shape
information for the object and an address or other locator for the respective container
effect. As one example, the URI may include a lookup table that identifies a particular
memory location for the object shape information within the object database 102 and a
particular memory location for the particular container effect within the effect database
104. In other examples, the identifiers may directly link to the respective memory
locations for the object shape information and the container effect. Once an identifier is
generated, the system 100 may be able to utilize the object shape information in an AR
experience 114 by separately retrieving the AR effects defined by the associated
container effect and effects within a particular AR container can be applied to multiple objects.).
Powderly, Harner, Terpstra, Powderly2017 and Raghavan are analogous art because they all teach method of rendering virtual object for AR/VR environment. The combination of Powderly, Vmware, Friedman, Boroumand, Harner and Powderly2017 further teaches method of rendering virtual object for dynamic AR/VR environment based on context information. Raghavan further teaches assigning identifier for virtual object to associate with further content. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the dynamic AR/VR environment rendering method based on context information (taught in Powderly, Vmware, Friedman, Boroumand, Harner and Powderly2017), to further use the method of assigning identifier for virtual object to associate with further content (taught in Raghavan), so as to provide extended information associated with virtual objects.

Claim 18 is similar in scope as Claim 8, and thus is rejected under same rationale.

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al in view of Vmware, Friedman et al, Boroumand, Harner et al further in view of Stackoverflow (“Access a local directory to retieve files from localhost and write back”, 2018).

Regarding Claim 10. The combination of Powderly, Vmware, Friedman, Boroumand and Harner fails to explicitly teach, however, Stackoverflow teaches The method of claim 1, wherein instantiating the local agent further comprises registering the private URI scheme as associated with the local agent with an operating system of the computing device; and
instantiating the local agent responsive to generating a request, by the web browser, using the private URI scheme (Stackoverflow, the article describes method of using URI http://localhost:3006/myfiles to access specific data file in a local directory (local Windows computer). 
Friedman, abstract, the invention describes provenance analysis systems and methods. Datums representing relationships between entities can be stored in a knowledge store. Datums can be received from agents as agents perform activities. Activity records are be stored in a provenance graph, the activity record and associate received datums with any input datums used in the activity. Provenance subgraphs can be retrieved by traversing the provenance graph for selected datums and presented through a user interface. Provenance subgraphs can be augmented with trust modifiers determined based on attributions, confidences, and refutations provided by a user. Trust modifiers can be propagated downstream to enable the addressing of junctions in variable confidence.
0070) Returning now to FIG. 1, agent interface 300 can be an intermediary between agents 302 and other components of system 100, such as data store 200. Agents 302 can be user agents 304 or software agents 306 (software agents 306 can also be referred to as machine agents, or artificial intelligence agents).
[0076] Agents 302 can execute in parallel with other components of system 100. For example, each agent 302 can be executed within a separate physical or virtual computing environment with respect to other agents, or system 100. Agents 302 can communicate with other components of system 100 via wired or wireless networks, local or remote procedure call s, shared file system entries, physical ports, or the like.
Therefore, it would be obvious to a user with ordinary skill in the art to use the agent (taught in Friedman), to retrieve data file using URI from local directory.).
The combination of Powderly, Vmware, Friedman, Boroumand and Harner teaches method of rendering virtual object for AR/VR environment and trigger web browser with using agent to track and update data. Friedman further teaches using agent to retrieve data for local client user. Vmware and Stackoverflow both teach method of using URI to retrieve specific data. Stackoverflow further teaches retrieving data file using URI from local directory. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method using agent to track and update data in the virtual browser of the AR/VR environment (taught in Powderly, Vmware, Friedman, Boroumand and Harner), to further use the method of retrieving data file using URI from local directory (taught in Stackoverflow), so as to retrieve corresponding related content from local storage.

Claim 20 is similar in scope as Claim 10, and thus is rejected under same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/           Primary Examiner, Art Unit 2611